      Case 5:18-cv-04071-DDC-ADM Document 162 Filed 10/25/19 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS
                                    TOPEKA DIVISION

ANTHONY J. HAMPTON,             )
                                )
    Plaintiff,                  )
                                )
v.                              )
                                )                      Case No. 5:18-CV-04071-DDC-ADM
BARCLAYS BANK DELAWARE, et al., )
                                )
    Defendants.                 )

                      DEFENDANT DISCOVER BANK’S MEMORANDUM IN
                           SUPPORT OF ITS MOTION TO DISMISS
                        PLAINTIFF’S SECOND AMENDED COMPLAINT

         Defendant Discover Bank (“Discover”) respectfully moves the Court to dismiss Plaintiff

Anthony J. Hampton’s Second Amended Complaint (“SAC”) (Doc. 141) against Discover

pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject-matter jurisdiction and Fed. R. Civ. P.

12(b)(6) for failure to state a claim upon which relief can be granted. Plaintiff’s SAC, like his First

Amended Complaint (“FAC”), alleges one count against Discover—a violation of the Fair Credit

Reporting Act (“FCRA”) (15 U.S.C. § 1681 et seq.).1

         Plaintiff commenced this action on July 13, 2018. (Doc. 1). Nearly all of the parties are

still in the pleading stage of litigation. Plaintiff has filed three separate pleadings, and the Court

gave him explicit instructions on curing his pleading deficiencies to survive a motion to dismiss.

Nevertheless, Plaintiff’s SAC suffers from the same shortcomings that both Discover and other

Defendants have identified in their numerous motions to dismiss.



1
  Plaintiff’s original Complaint asserted two counts against Discover: Count I for violation of the
Telephone Consumer Protection Act (“TCPA”) and Count III for violation of the FCRA. Doc. 1 pp. 9-10,
11-14. Discover moved to dismiss both for failure to state a claim. Docs. 38-39. Rather than opposing
Discover’s Motion to Dismiss, Plaintiff filed his FAC, in which he abandoned the TCPA claim, but
reiterated his original FCRA claim.


DocID: 4814-5514-4106.2
       Case 5:18-cv-04071-DDC-ADM Document 162 Filed 10/25/19 Page 2 of 11




         For one, Plaintiff fails to allege that Discover’s conduct caused him a concrete injury, and

simply seeks relief for an alleged procedural injury. Further, Plaintiff’s SAC continues to base the

majority of his claim on allegations falling under 15 U.S.C. § 1681s-2(a), for which there is no

private right of action. To the extent Plaintiff bases any of his claim on 15 U.S.C. § 1681s-2(b),

which provides a private right of action, Plaintiff’s claim is premised on his disagreement with the

results of Discover’s investigation.

  I.     Nature of the Matter Before the Court and Questions Presented

         The matter before the Court is Discover’s Motion to Dismiss for lack of subject-matter

jurisdiction under Rule 12(b)(1), which raises the issue of whether Plaintiff’s SAC sufficiently

alleges he suffered a concrete injury necessary to confer standing. Discover’s Motion also seeks

dismissal under Rule 12(b)(6), raising the issue of whether Plaintiff has stated a plausible claim

under the FCRA when the crux of his claim is that he simply disagrees with the results of

Discover’s investigation after notice of a dispute from a CRA.

 II.     Facts Alleged in Plaintiff’s Complaint Against Discover

         Plaintiff alleges that Discover engaged in “deceptive and unfair practices” prohibited under

the FCRA by “report[ing] derogatory remarks” to unspecified CRAs. SAC (Doc. 141), ¶ 1. His

alleged grievance with Discover relates to his account (the “0733 Account”), and his claim that

Discover has “reported inaccurate and derogatory information to one or more CRAs.” Id. ¶ 51.

The alleged inaccurate and derogatory information is that Plaintiff owes $30,289 on the 0733

Account. Id. ¶ 54. According to the SAC, this information is inaccurate because “[d]ue to the

securitization process,” Discover is not a “[holder] in due course, and therefore cannot have

incurred a loss, and therefore reported inaccurate derogatory information, which is fraud in the

factum.” Id. ¶ 52 (emphasis original).



                                                  2
DocID: 4814-5514-4106.2
       Case 5:18-cv-04071-DDC-ADM Document 162 Filed 10/25/19 Page 3 of 11




         Plaintiff alleges that on or about March 19, 2018, he sent a “Notice of Dispute” to

Defendant Discover demanding validation of the 0733 Account. Id. ¶ 25. Additionally, Plaintiff

alleges that on or about March 20, 2018, he sent “Notices of Dispute” regarding the 0733 Account

with Discover to the CRAs, Equifax, Experian, and Trans Union. Id. ¶ 27. Plaintiff initially alleges

unspecified “CRAs contacted…Discover…requesting reinvestigation of the alleged debt.” Id. ¶

29.    Plaintiff later alleges that CRA “Equifax failed to report Plaintiff’s dispute regarding

Defendants to Discover….” Id. ¶ 32.

         Plaintiff further alleges that Discover “failed to investigate the dispute, continued to report

inaccurate information, and failed to report true information, to the CRAs even after receiving

notice of…reinvestigation from the CRAs.”2 Id. ¶ 54. Finally, because of Discover’s conduct,

Plaintiff alleges that “he has and will continue to suffer damages” and seeks $1,000 in statutory

damages. Id. ¶ 58.

III.     Legal Standard on Discover’s Motion to Dismiss for Lack of Subject-Matter
         Jurisdiction

         A Rule 12(b)(1) motion can be either a facial attack or factual attack on the court’s

jurisdiction. Harter v. U.S., 344 F. Supp. 3d 1269, 1274 (D. Kan. 2018). “[A] facial attack on the

complaint's allegations as to subject matter jurisdiction questions the sufficiency of the complaint.”

Holt v. U.S., 46 F.3d 1000, 1002 (10th Cir. 1995). “In reviewing a facial attack on the complaint,

a district court must accept the allegations in the complaint as true.” Id. A motion to dismiss

because the plaintiff lacks standing “is properly determined pursuant to Rule 12(b)(1) because

such argument attacks the Court's subject matter jurisdiction.” Irvine v. I.C. System, Inc., 198 F.

Supp. 3d 1232, 1235 (D. Colo. 2016) (citing Colo. Envtl. Coalition v. Wenker, 353 F.3d 1221,



2
 Yet, on June 7, 2018, Trans Union allegedly removed the credit line for Defendant Discover. SAC
(Doc. 141) ¶ 34.

                                                   3
DocID: 4814-5514-4106.2
      Case 5:18-cv-04071-DDC-ADM Document 162 Filed 10/25/19 Page 4 of 11




1227 (10th Cir. 2004). “The burden of establishing subject matter jurisdiction is on the party

asserting jurisdiction.” Port City Properties v. Union P. R. Co., 518 F.3d 1186, 1189 (10th Cir.

2008).

IV.      Plaintiff Lacks Standing Because He Does Not Allege He Suffered a Concrete Injury

         The existence of standing is a constitutional requirement, as Article III of the United States

Constitution limits federal courts to adjudicating “Cases” and “Controversies.” Tandy v. City of

Wichita, 380 F.3d 1277, 1283 (10th Cir. 2004). “The standing inquiry ensures that a plaintiff has

a sufficient personal stake in a dispute to ensure the existence of a live case or controversy which

renders judicial resolution appropriate.” Id. Article III standing requires the plaintiff establish he

“(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016). “Where, as here, a case is at the pleading stage, the plaintiff must clearly

... allege facts demonstrating each element.” Id. (quotations omitted). Even though this is

Plaintiff’s third pleading, he still fails to allege he suffered an injury in fact from Discover’s alleged

conduct.

         An injury in fact is “an invasion of a legally protected interest which is (a) concrete and

particularized, and (b) actual or imminent, not conjectural or hypothetical.” Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560 (1992) (internal quotations omitted). When an alleged injury is

particularized, but not concrete, the plaintiff has failed the standing inquiry. See Spokeo, 136 S.

Ct. at 1547. The Supreme Court has made clear that the adjective concrete aligns with the general

understanding of the term, and therefore a concrete injury is a “real” injury, as opposed to an injury

that is abstract. Id. at 1548.




                                                    4
DocID: 4814-5514-4106.2
      Case 5:18-cv-04071-DDC-ADM Document 162 Filed 10/25/19 Page 5 of 11




         In Spokeo, the issue before the Supreme Court was whether a plaintiff bringing a claim

under the FCRA has standing when he only alleges a violation of one of the FCRA’s procedural

violations. See id. at 1546. The majority answered that question in the negative. The Court found

that in adopting the FCRA, “Congress plainly sought to curb the dissemination of false information

by adopting procedures designed to decrease that risk.” Id. at 1550. However, a defendant’s mere

violation of a FCRA procedural requirement may not result in any harm; thus, a plaintiff “cannot

satisfy the demands of Article III by alleging a bare procedural violation.” Id. In other words,

because the requirement of an injury in fact is a constitutional requirement, “Congress cannot erase

Article III's standing requirements by statutorily granting the right to sue to a plaintiff who would

not otherwise have standing.” Id. at 1547-47. As this Court noted, the Supreme Court’s holding

in Spokeo, “that a plaintiff ‘cannot satisfy the demands of Article III [standing] by alleging a bare

procedural violation’ of the FCRA,” has increased the likelihood that FCRA claims will be

dismissed. Bailes v. Lineage Logistics, LLC, 15-2457-DDC-TJJ, 2017 WL 4758927, at *6 (D.

Kan. Oct. 20, 2017).

         This Court held that the allegations that make up Plaintiff’s FCRA claim were insufficient

to confer standing. Doc 137 at 13. Specifically, this Court found that the following allegations

were insufficient: (1) Plaintiff’s conclusory allegation of a FCRA violation; (2) the contention by

Plaintiff that he has and continues to suffer damages; and (3) merely seeking statutory damages of

$1,000. Id. Absent from Plaintiff’s SAC is any additional allegations sufficient to confer

standing. The scope of Plaintiff’s alleged injury is entirely contained in those three allegations.

Thus, Plaintiff’s only injury is his allegations that Discover failed to comply with its duties under

the FCRA. This is a bare procedural injury that is insufficient to confer standing.




                                                 5
DocID: 4814-5514-4106.2
      Case 5:18-cv-04071-DDC-ADM Document 162 Filed 10/25/19 Page 6 of 11




         Despite being on his third pleading, nowhere in Plaintiff’s SAC are there allegations

showing he suffered a concrete injury attributable to Discover’s conduct as there is no mention of

financial hardship or mental anguish resulting from the alleged FCRA violations. Because this

Court has already determined that Plaintiff’s allegations were insufficient to confer standing, and

Plaintiff has not made any amendments sufficient to infer a concrete injury, his claims should be

dismissed for lack of subject-matter jurisdiction with prejudice. It has been over a year, and three

pleadings later, and it has become apparent the Plaintiff has no concrete injury to plead, despite

multiple opportunities from the Court with articulation of what Plaintiff must plead.

 V.      Legal Standard on Discover’s Motion to Dismiss for Failure to State a Claim

         To survive a motion to dismiss under Rule 12(b)(6), a complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Aschcroft

v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678

(citing Twombly, 550 U.S. at 556). When assessing whether a plaintiff has stated a plausible claim,

the court assumes the factual allegations in the complaint are true. Id. But the court is “not bound

to accept as true a legal conclusion couched as a factual allegation.” Id. (quoting Twombly, 550

U.S. at 555). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Bixler v. Foster, 596 F.3d 751, 756 (10th Cir. 2010)

(citation omitted). Also, the complaint’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555 (citations omitted).




                                                   6
DocID: 4814-5514-4106.2
      Case 5:18-cv-04071-DDC-ADM Document 162 Filed 10/25/19 Page 7 of 11




VI.      Plaintiff Fails to State a FCRA Claim Against Discover

         Section 1681s–2 of the FCRA identifies two types of obligations owed by furnishers of

information, like Discover. These duties include (1) the duty to provide accurate information to

CRAs, as stated in section 1681s–2(a) and (2) the duty under section 1681s–2(b), upon receiving

notice of consumer disputes from reporting agencies, to investigate said disputes and report the

results to consumer reporting agencies. Cox v. Beneficial Kansas, Inc., No. 04-4128-JAR, 2005

WL 627974, at *3 (D. Kan. Mar. 9, 2005). Congress did not create a private right of action for

violation of the duty to provide accurate information to CRAs under 1681s-2(a). Keller v. Bank

of Am., N.A., 228 F. Supp. 3d 1247, 1255 (D. Kan. 2017). Since this litigation has ensued, Discover

and other Defendants have sought dismissal on the basis that Plaintiff’s FCRA is entirely premised

on an alleged violation of section 1681s-2(a) for which no private right of action exists. Despite

new allegations curing some of the deficiencies previously alleged, the SAC still suffers from

Plaintiff’s attempt to bring a claim against Discover under section 1681s-2(a).

         Section 1681s-2(b) creates a private cause of action against a furnisher of credit

information for failing to investigate after receiving notice of a dispute by a CRA. Keller, 228 F.

Supp. 3d at 1255. To state a claim under § 1681s-2(b), the plaintiff must plausibly allege: (1) that

after he notified a CRA of a dispute; (2) the CRA notified defendant, the furnisher, of the dispute;

and (3) after notification, defendant failed to adequately investigate. Id. Broadly construing the

allegations, Plaintiff’s SAC likely sufficiently alleges the first two elements. The third element is

where his claim falls apart. Immediately after his recitation of the bare elements of a FCRA claim

against a furnisher (“Discover…[has] failed to investigate the dispute, continued to report

inaccurate information, and failed to report true information, to the CRAs even after receiving

notice of…reinvestigation from the CRAs”), Plaintiff claims that Discover reported to the CRAs



                                                 7
DocID: 4814-5514-4106.2
      Case 5:18-cv-04071-DDC-ADM Document 162 Filed 10/25/19 Page 8 of 11




that he owed $30,289 on his loan from Discover. SAC (Doc. 141), ¶ 54. Thus, the only factual

support for Plaintiff’s allegation that Discover failed to properly investigate is his assertion that

the results of the investigation were wrong.

         The plausibility standard for assessing whether a complaint can survive a motion to dismiss

is not a “probability requirement, but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Tronsgard v. FBL Fin. Group, Inc., 312 F. Supp. 3d 982, 989 (D. Kan. 2018)

(internal quotations omitted). Plaintiff provides little to no factual allegations supporting the

conclusory allegations that Discover violated the FCRA. To the extent he does plead factual

allegations, they are insufficient in that they do not “raise a right to relief above the speculative

level.” Id. (quoting Twombly, 550 U.S. at 555). Plaintiff expects this Court to infer Discover

failed to properly investigate the dispute because he claims the reporting is inaccurate. However,

Plaintiff does not explain why the reporting was inaccurate. Without any indication as to why the

reporting was inaccurate, any inference that Discover failed to investigate the dispute is

speculative. Plaintiff’s allegation that Discover continued to report the amount owed after

receiving notice from a CRA is equally suggestive of Discover reasonably investigating the dispute

and verifying he owed the amount reported.

         Plaintiff still fails to sufficiently allege a FCRA claim against a furnisher because his

allegations concerning Discover’s investigation contain no facts that support an inference Discover

did not investigate. This is likely because Plaintiff is still trying to bring a claim under section

1681s-2(a). At the heart of Plaintiff’s claim is his assertion that Discover’s reporting for the

account was inaccurate. Plaintiff does not challenge the sufficiency of Discover’s investigation

insomuch that he challenges the findings of that investigation. No private right of action exists

against a furnisher for simply furnishing inaccurate information. See Jarrett v. Bank of Am., 421



                                                  8
DocID: 4814-5514-4106.2
       Case 5:18-cv-04071-DDC-ADM Document 162 Filed 10/25/19 Page 9 of 11




F. Supp. 2d 1350, 1353 n.2 (D. Kan. 2006). (“Furnishers are also required to provide accurate

information to credit reporting agencies, 15 U.S.C. § 1681s–2(a), but Congress did not create a

private right of action for violation of this provision.”).

         The amendments to the SAC, while added to survive a motion to dismiss at the Court’s

direction, do not change the central character of Plaintiff’s FCRA claim. For example, in

paragraph 55, Plaintiff alleges:

         [S]ince Plaintiff challenged Defendants to verify, and they did not, that means all
         financial institutions and credit reporting agencies concerned with Plaintiff’s
         account are required to remove any derogatory information. It cannot be deemed
         “accurate” if it cannot be “verified.”
SAC (Doc. 141), ¶ 55. According to Plaintiff, the reporting is inaccurate because Discover

did not meet his challenge that Discover “verify” his account. Again, this appears to be a

claim under section 1681s-2(a)(8)(E), which requires a furnisher of credit information to

report the results of its investigation to a consumer after the consumer gives the furnisher

notice of the dispute. Thus, Plaintiff’s assertion that the account information was not

verified arises because Discover did not verify with him.

         In conclusion, Plaintiff is still seeking relief under section 1681s-2(a), and the

conclusory allegations added to the SAC to survive a motion to dismiss do not alter the

crux of his claim. Thus, his SAC fails to state a claim against Discover under the FCRA

for the third time and must be dismissed.

VII.     Conclusion

         It has become clear that Plaintiff does not have a viable claim against Discover. He has

been given three opportunities to cure the deficiencies in his pleadings and direction from the Court

on how to do so. A plaintiff should not be granted leave when he was “given a reasonable

opportunity to amend, but failed to cure [the] deficiency.” Greene v. Capital One Bank, No. 2:07-


                                                   9
DocID: 4814-5514-4106.2
     Case 5:18-cv-04071-DDC-ADM Document 162 Filed 10/25/19 Page 10 of 11




CV-687 TS, 2008 WL 1858882, at *4 (D. Utah Apr. 23, 2008). Despite multiple opportunities to

amend, the amendments in the SAC still fail to show he suffered a concrete injury and fail to

adequately plead a private right of action against a furnisher under the FCRA. The Court should

dismiss Plaintiff’s claims against Discover with prejudice and grant Discover all other relief

deemed just and appropriate.



                                               Respectfully submitted,

                                                /s/ Kirsten A. Byrd
                                               Kirsten A. Byrd KS # 19602
                                               HUSCH BLACKWELL LLP
                                               4801 Main Street, Suite 1000
                                               Kansas City, MO 64112
                                               Telephone (816) 983-8300
                                               Facsimile (816) 983-8080
                                               kirsten.byrd@huschblackwell.com

                                               Attorneys for Defendant Discover Bank




                                              10
DocID: 4814-5514-4106.2
     Case 5:18-cv-04071-DDC-ADM Document 162 Filed 10/25/19 Page 11 of 11




                                       Certificate of Service

        I certify that on October 25, 2019, I electronically filed the foregoing with the Clerk of the
Court by using the court’s e-filing system, causing electronic service on all counsel of record.
Plaintiff Anthony J. Hampton was served the foregoing by United States mail at:

Anthony J. Hampton
2615 Mountain View Drive
McKinney, TX 75071


                                                      /s/ Kirsten A. Byrd
                                                  Attorneys for Defendant Discover Bank




                                                 11
DocID: 4814-5514-4106.2
